We concur in the findings of the advisory master, "that the testatrix' husband is not entitled to avail himself of the devise of the lands and real estate situate in New Jersey, mentioned in paragraph 3 of her will; that such lands and real estate must be regarded as part of testatrix' residuary estate, and pass to her executors and trustees to sell and dispose of subject to the terms and provisions of the ninth, tenth and twelfth paragraphs of her will."
We concur generally also in the train of reasoning leading up to those findings.
The decree under review is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 398